


EXHIBIT 10.6


JUNIPER NETWORKS, INC.
SEVERANCE AGREEMENT


This Severance Agreement (the “Agreement”) is made and entered into by and
between Brian Martin (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective on the last date signed below.


RECITALS


The Compensation Committee believes that it is imperative to provide the
Employee with certain severance benefits upon certain terminations of
employment. These benefits will provide the Employee with enhanced financial
security and incentive and encouragement to remain with the Company.


Certain capitalized terms used in the Agreement are defined below.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


1.    Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2018 or (ii) if Employee is terminated involuntarily by Company
without Cause prior to January 1, 2018, the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.


2.    At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided by applicable
law or under the terms of any written formal employment agreement or offer
letter between the Company and the Employee (an “Employment Agreement”). This
Agreement does not constitute an agreement to employ Employee for any specific
time.


3.    Severance Benefits.


(a)     In the event the Employee voluntarily terminates employment for “Good
Reason”, as defined below, or is terminated involuntarily by Company without
Cause, as defined below, and provided in either such case the Employee executes
and does not revoke a full release of claims with the Company (in a form
satisfactory to the Company) (the “Release”), the Employee will be entitled to
receive the severance benefits set out in subsections (i), (ii) and (iii);
provided that following the two year anniversary of Employee’s employment, the
Employee shall not be entitled to receive the severance benefits set out in
subsection (iii) below. For purposes of this Agreement, “Cause” is defined as:
(A) willfully engaging in gross misconduct that is demonstrably injurious to
Company; (B) willful act or acts of dishonesty or malfeasance undertaken by the
individual; (C) conviction of or a plea of nolo contendere to a felony; or
(D) willful and continued refusal or failure to substantially perform duties
with Company (other than incapacity due to physical or mental illness); provided
that the action or conduct described in clause (D) above will constitute “Cause”
only if such failure continues after the Company’s CEO, COO or Board of
Directors has provided the individual with a written demand for substantial
performance setting forth in detail the specific respects in which it believes
the individual has willfully and not substantially performed the individual’s
duties thereof and has been provided a reasonable opportunity (to be not less
than 30 days) to cure the same. For purposes of this Agreement, “Good Reason”
means Employee’s termination of employment following the expiration of any cure
period (discussed below) following the occurrence, without Employee’s express
written consent, of one or more of the following: (x) a material reduction of
the Employee’s duties, title, authority or responsibilities, relative to the
Employee’s duties, title, authority or responsibilities as in effect immediately
prior to such reduction; or (y) a reduction by the Company in the base
compensation or total target cash compensation of the Employee as in effect
immediately prior to such reduction; or (z) the relocation of the Employee to a
facility or a location more than forty (40) miles from such Employee‘s then
present location. Employee will not resign for Good Reason without first
providing the Company with written notice within sixty (60) days of the event
that Employee believes constitutes “Good Reason” specifically identifying the
acts or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date of such notice.


(i)    A cash payment in a lump sum (less any withholding taxes) equal to 12
months of base salary (as in effect immediately prior to the termination).


(ii)        In lieu of continuation of benefits, Employee shall receive $18,000
(whether or not Employee elects COBRA).




--------------------------------------------------------------------------------






(iii)     Any portion of the Restricted Stock Unit (“RSU”) award for 115,000
RSUs that is contemplated by the offer letter, dated August 7, 2015, between the
Company and the Employee that has not vested prior to the date of termination of
employment shall immediately vest in full on the last day of Employee’s
employment.


(b)    Release Effectiveness. The receipt of any severance pursuant to Section
3(a) will be subject to Employee signing and not revoking the Release and
further subject to the Release becoming effective within fifty-two (52) days
following Employee’s termination of employment.


(c)    Timing of Severance Payments. Any cash severance payment to which
Employee is entitled shall be paid by the Company to Employee in a single lump
sum in cash on the fifty-third (53rd) day after Employee’s termination of
employment.


(d)    Change of Control Benefits. In the event the Employee receives severance
and other benefits pursuant to a change in control agreement that are greater
than or equal to the amounts payable hereunder, then the Employee shall not be
entitled to receive severance or any other benefits under this Agreement.


(e)    Section 409A.


(i)    Notwithstanding anything to the contrary in this Agreement, if Employee
is a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of Employee’s
termination (other than due to death) or resignation, then the severance payable
to Employee, if any, pursuant to this Agreement, when considered together with
any other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following Employee’s
termination of employment, will become payable on or within ten days following
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Employee’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Employee dies following his
termination but prior to the six (6) month anniversary of his termination, then
any payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.


(ii)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.


(iii)    Any amount paid under this Agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee’s annualized compensation based upon the annual rate of
pay paid to Employee during the Employee’s taxable year preceding the Employee’s
taxable year of Employee’s termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee’s employment is terminated.


(iv)   The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.


4.    Successors.


(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume




--------------------------------------------------------------------------------




the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 4(a) or which
becomes bound by the terms of this Agreement by operation of law. The term
“Company” shall also include any direct or indirect that is majority owned by
Juniper Networks, Inc.


(b)    The Employee’s Successors. The terms of this Agreement and all rights of
the Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


5.    Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.


6.    Miscellaneous Provisions.


(a)    No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.


(b)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.


(d)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof.


(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.


(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.


(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.


(h)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




--------------------------------------------------------------------------------




COMPANY
JUNIPER NETWORKS, INC.
 
By:
/s/ Rami Rahim
 
Name:
Rami Rahim
 
Title:
CEO
 
Date:
10/16/2015
 
 
 
EMPLOYEE (Brian Martin)
Name:
/s/ Brian Martin
 
Date:
10/16/2015





